
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1365
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Shuler (for
			 himself, Mr. Hill,
			 Ms. Markey of Colorado,
			 Mr. Simpson,
			 Mr. Donnelly of Indiana,
			 Mr. Ellsworth,
			 Mr. Larsen of Washington,
			 Mr. Griffith,
			 Mr. Conaway,
			 Mr. Tanner,
			 Mr. Minnick,
			 Mr. Taylor,
			 Mr. Rodriguez,
			 Mr. Carter,
			 Mr. Salazar,
			 Mr. Melancon,
			 Ms. Herseth Sandlin,
			 Mr. Jones,
			 Ms. Giffords,
			 Mr. Aderholt,
			 Mr. Kissell,
			 Ms. Jenkins,
			 Mr. Moran of Kansas,
			 Mr. Burton of Indiana,
			 Mr. Alexander,
			 Mrs. Kirkpatrick of Arizona,
			 Mr. Austria,
			 Mr. Smith of Washington,
			 Mr. Rahall,
			 Mr. Tiahrt,
			 Mr. Wilson of Ohio,
			 Mr. Terry,
			 Mr. Chandler,
			 Mr. McHenry,
			 Mr. Sam Johnson of Texas,
			 Mr. Coble,
			 Mrs. Schmidt,
			 Mr. Boyd, Mr. Boucher, Mr. Poe
			 of Texas, Mr. Boccieri,
			 Mr. Pence,
			 Mr. Turner,
			 Mr. Cardoza,
			 Mr. Space,
			 Mr. Childers,
			 Mrs. Myrick,
			 Mr. McCaul,
			 Mr. Davis of Tennessee,
			 Mr. Bishop of Utah,
			 Mr. Carney,
			 Mr. Boren,
			 Mr. Ryan of Ohio,
			 Mr. Pomeroy,
			 Mr. Scalise,
			 Mr. Courtney,
			 Mr. Bachus,
			 Mr. Wilson of South Carolina,
			 Mr. Schauer,
			 Mr. Perriello,
			 Mr. Kratovil,
			 Mr. Schock,
			 Mr. Hodes,
			 Mr. McIntyre,
			 Mrs. Emerson,
			 Mr. Shuster,
			 Mr. Boozman,
			 Mr. Bright,
			 Mr. Smith of Nebraska,
			 Mr. Rehberg,
			 Mrs. Capito,
			 Mr. Johnson of Illinois,
			 Mr. Hunter,
			 Mr. Reichert,
			 Ms. Titus,
			 Mr. Kagen,
			 Mr. Luetkemeyer,
			 Mr. Ross, Mr. Young of Alaska, Mr. Bishop of Georgia,
			 Mr. Cuellar,
			 Mr. Latta,
			 Mr. Skelton,
			 Mr. Murphy of New York,
			 Mr. Peterson,
			 Mr. Teague,
			 Mr. Souder,
			 Ms. Foxx, Mr. Arcuri, Mr.
			 Michaud, Mr. Oberstar,
			 Mr. Graves,
			 Mr. Etheridge,
			 Mr. Baca, Mr. Bonner, Mr.
			 Sessions, Mr. Stupak,
			 Mr. Matheson,
			 Mr. Nye, Mr. Latham, Mr.
			 Spratt, Mr. Wittman,
			 Mr. Walden,
			 Mr. Goodlatte,
			 Mr. Altmire,
			 Mr. Gallegly,
			 Mr. Marshall,
			 Mr. Calvert,
			 Mr. Guthrie,
			 Mr. Cohen,
			 Mr. Gordon of Tennessee,
			 Mr. Coffman of Colorado,
			 Mr. Walz, Mr. Garrett of New Jersey,
			 Mrs. Blackburn,
			 Mr. McCarthy of California,
			 Mr. Upton, and
			 Mr. Flake) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the National Rifle Association
		  for developing the Eddie Eagle GunSafe Program and teaching 23,000,000 children
		  its lifesaving message.
	
	
		Whereas the National Rifle Association created the Eddie
			 Eagle GunSafe Program to teach the fundamentals of firearm safety to children
			 in an effective way;
		Whereas nearly half of United States households have
			 firearms;
		Whereas Eddie Eagle was designed in partnership with
			 teachers, school administrators, curriculum and reading specialists, clinical
			 psychologists, law enforcement agents, and urban housing safety
			 officials;
		Whereas through activity books, posters, and other
			 educational materials, children are reminded of a simple safety message,
			 If you see a gun: STOP! Don’t Touch. Leave the Area. Tell an
			 Adult;
		Whereas the nationally recognized Eddie Eagle GunSafe
			 Program has been a leader in teaching firearm accident prevention to children
			 in the United States for more than 22 years;
		Whereas the Eddie Eagle GunSafe Program has been used by
			 more than 26,000 public or private schools, law enforcement agencies, and civic
			 organizations, and has reached 23,000,000 children since 1988;
		Whereas the annual number of firearm accidents has
			 declined more than 80 percent since the inception of the program;
		Whereas the program has been reviewed and recommended by
			 the U.S. Department of Justice (through its Office of Juvenile Justice and
			 Delinquency Prevention);
		Whereas the legislatures of 23 States have passed
			 resolutions recommending the use of the Eddie Eagle Program; and
		Whereas the governors of 26 States have signed resolutions
			 recommending the use of the Eddie Eagle Program: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the National Rifle Association for
			 developing the Eddie Eagle GunSafe Program and teaching 23,000,000 children its
			 lifesaving message;
			(2)supports the goals
			 and objectives of the National Rifle Association’s Eddie Eagle gun safety
			 program;
			(3)encourages
			 educators across the United States to incorporate gun education programs in
			 elementary school curricula to help decrease the incidence of accidental
			 gun-related deaths among children; and
			(4)encourages civic
			 and community organizations concerned about the safety and well-being of
			 children across the United States to support funding for the Eddie Eagle
			 GunSafe Program at the local level.
			
